Citation Nr: 1223315	
Decision Date: 07/05/12    Archive Date: 07/13/12

DOCKET NO.  05-24 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from February 1977 to April 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2004 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for PTSD.  The Veteran submitted additional evidence and the denial was continued in a December 2004 rating decision.  The Veteran filed a notice of disagreement and was provided with a statement of the case in April 2005.  His substantive appeal was received in July 2005, more than one year after the date of mailing of the June 2004 rating decision and more than 60 days after the date of mailing of the April 2005 statement of the case.  The Veteran was informed by letter dated in December 2007 that his substantive appeal was not timely.  The letter was returned as undeliverable.  In March 2008, the Board remanded the issue of whether new and material evidence has been presented to reopen a claim for service connection PTSD.  In the document, the Board noted that the case was on appeal from a December 2004 rating decision and indicated that Veteran filed a "timely substantive appeal in July 2005."  

The Veteran's appeal has been continuous, and the rating decision in June 2004 was not final when additional evidence was received.  His July 2005 substantive appeal was clearly not timely, but the Board found it to be timely in relation to the December 2004 rating decision.  Therefore, to accord fairness to the Veteran, the Board finds that the Veteran's initial claim was timely filed and remains pending.  Hence, the issue has been phrased accordingly on the initial page of this decision.  

The Veteran was scheduled for a videoconference hearing before a Veterans Law Judge at the RO in February 2012.  He failed to report.  

The Board notes that in his initial claim for benefits, the Veteran requested service connection for PTSD, but he has been diagnosed with other psychiatric disabilities as well.  Hence, the issue has been expanded as required by recent case law.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  
FINDINGS OF FACT

1.  The Veteran has not provided sufficient and credible supporting evidence to verify that he was exposed to a stressor, including a sexual assault, during his military service.  

2.  The Veteran has not been diagnosed with PTSD based on a verified stressor.  

3.  The Veteran did not receive psychiatric treatment in service and was not diagnosed with a psychosis within one year of discharge.  


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred in, or aggravated by, active military service, and a psychosis may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304(f), 3.307, 3.309(a) (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist the veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  


Duty to Notify

The notice requirements of the VCAA require VA to notify the veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; what subset of the necessary information or evidence, if any, the VA will attempt to obtain; and a general notification that the claimant may submit other evidence that may be relevant to the claim.  The requirements apply to all five elements of a service connection claim:  veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).  

In November 2003 and April 2004 letters, prior to the rating decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate the claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need to advise VA of, or submit any further medical evidence relevant to, the claims.  In a May 2008 letter, after the rating decision on appeal, he was advised of the types of alternative evidence that could be submitted to substantiate his claim for service connection for PTSD based on a sexual assault, and how disability ratings and effective dates were assigned.  

The Board finds that any deficiency with respect to the timing of the notices provided is harmless.  The notice discussed above fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A and 38 C.F.R. § 3.159, and the Veteran was fully informed of the evidence which had been obtained in support of the appeal.  Moreover, following the notices, the RO readjudicated the appeal, most recently in a May 2011 Supplemental Statement of the Case.  Thus, the Board concludes that there is no prejudice to the Veteran due to any defect in the timing of the notices provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or a supplemental statement of the case is sufficient to cure a timing defect).  Hence, the Board finds that the duty to notify provisions have been satisfactorily met.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes the Veteran's service treatment records, his service personnel records, his stressor statements, lay statements, and VA and private treatment records.  The Veteran was afforded an occasion to provide details related to his claimed sexual assault stressor as required by relation so that an official attempt to verify the stressor could be made to the United States Army and Joint Services Records Research Center (JSRRC) (formerly known as the United States Armed Services Center for Unit Records Research (USASCURR).  As will be discussed in more detail below, the Veteran's statements have been inconsistent and have not provided sufficient credible detail to render verification possible.  The record also indicates that the Veteran receives Social Security disability and it does not appear that the records associated with this claim have been obtained.  However, since the Veteran's claim is being denied on the basis that there is no verified stressor and no history of mental health treatment in service, the information contained in these records would serve no useful purpose.  

The Veteran was afforded a VA examination in December 2003.  He was not afforded a VA examination in conjunction with his claim for service connection for a psychiatric disorder other than PTSD.  VA records do denote a diagnosis of other psychiatric disorders.  However, in the absence of treatment for a psychiatric impairment in service, the Board finds that there is no reasonable possibility of substantiating the claim.  Moreover, in the absence of a verified stressor, the Board finds that another examination is not necessary.  Hence, the Board also finds under such circumstances, VA is not obligated to provide an additional VA examination for the Veteran's claim.  See 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006) (Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim).  As such, the Board finds that there has been substantial compliance to the development directives requested by the Board in conjunction with this claim and VA's duty to assist has been met.  Stegall v. West 11 Vet. App. 298 (1998).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  The regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as a psychosis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status do not constitute competent medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Where there is a diagnosis of PTSD by a mental health professional, it is generally presumed to be in accordance with 38 C.F.R. § 4.125(a), and the stressors on which such a diagnosis are based are presumed to be sufficient to cause the Veteran's PTSD.  Cohen v. Brown, 10 Vet. App. 128, 144 (1997).

The evidence necessary to corroborate a claimed stressor varies depending upon whether the Veteran "engaged in combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  Where, as here, the Veteran did not engage in combat with the enemy, his lay testimony, in and of itself, is not sufficient to establish the occurrence of his alleged stressor.  Instead, the record must contain evidence that corroborates his testimony or statements.  Cohen, 10 Vet. App. at 146-47; Zarycki, 6 Vet. App. at 98.  

As discussed above, in order to establish service connection for PTSD, there must be:  (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that a claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between the current PTSD symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2011).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination regarding credibility is within the Board's purview, not that of the examiner.  See Smith v. Derwinski, 1 Vet. App. 235, 237-38 (1991) (credibility is determined by the fact finder).  

The Veteran's service treatment records do not document any treatment for PTSD or any other psychiatric disorder.  Additionally, the Veteran served during peacetime and the evidence does not show that an alleged stressor would have occurred during combat with the enemy.  

In his claim for benefits, the Veteran asserted that he has PTSD as a result of various stressors, including a sexual assault that took place during his active duty.  However, in considering the evidence, the Board finds that the record is insufficient upon which to conclude that the Veteran's claimed stressor occurred because his recounts of the incident(s) have been inconsistent.  In an October 2003 VA PTSD Clinic note, the Veteran reported a history of sexual abuse at age 11 by a cousin.  In service, another Marine tried to attack him and he cut the offender's penis almost off.  Another Marine, who was a childhood friend (Rick), fell off Mount Fuji during training and the Veteran was present.  There was nothing he could do to help.  At a neuropsychological evaluation in November 2003, it was noted that the Veteran was hit by a car at age eight and was "brain dead" for a brief period.  The examiner concluded that the Veteran's responses to personal background questions were often inconsistent and at times seemed exaggerated confabulatory.  His historical reliability was questionable.  In a November 2003 VA treatment note, the Veteran was diagnosed with a cognitive disorder.  Upon VA PTSD examination in December 2003, the Veteran reported that he served in Vietnam for one year during the Vietnam War.  He recalled seeing two of his buddies shot in Saigon.  PTSD was diagnosed.  In a May 2004 VA treatment report, the Veteran stated that when he was grabbed in the shower by another Marine, he reached for his bayonet and managed a cut on the other's "privates."  A fellow Marine fell to his death on Mount Fuji.  He attempted to hold onto him while he was dangling but could not.  In an August 2006 VA clinic note, the Axis I diagnoses included PTSD, alcohol abuse, and organic brain syndrome.  In a June 2008 report, it was noted that the Veteran's self-report was inconsistent and lacked reliability.  He believed it reflected a lack of attention to detail due to underlying cognitive problems.  He also presented himself as having served in combat.  At one point, he reported that he had a metal plate in his head, but the medical records show that he had an MRI, which would have been impossible with a metal plate.  Additionally, he has reported having a bachelor's degree.  In a June 2010 written statement, the Veteran reported that he was in the shower and "Rick" came in and said he was going to have sex with him.  He punched him in the stomach and he fell to the ground.  He went and told his captain.  In a June 2011 statement, his spouse recalled that the Veteran told him that he was sexually attacked in the shower by a man named "Rick" and that he fought him off.  

In light of the conflicting recounts of the incidents, as well as the reports showing that the Veteran was a poor historian, the Board finds that the Veteran was not exposed to a confirmed stressor in service.  In effect, in the absence of any official report of the alleged stressors, it appears to be the type of anecdotal experience that is incapable of being independently verified.  See Cohen v. Brown, 10 Vet. App. 128, 134 (1997) (holding that anecdotal incidents, although they may be true, are not researchable; in order to be researched, incidents must be reported and documented).  Consequently, even though the record contains a diagnosis of PTSD, in the absence of either confirmed combat status or a confirmed stressor, the claim may not be granted.  Hence, the Veteran's service connection claim for PTSD fails on that basis.  

Additionally, the medical evidence does not show that the Veteran was diagnosed with a psychosis within one year of his discharge from active duty, and his service treatment records do not document any treatment for psychiatric impairment such that continuity of symptomatology may be demonstrated.  The Board has considered the Veteran's assertions that his claimed condition of PTSD and/or another psychiatric disorder is attributable to service.  However, as a lay person without the appropriate medical training and expertise, he is not competent to provide a probative opinion on a medical matter, to include the diagnosis of a specific disability.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  

In conclusion, for the reasons and bases expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD.  The benefit sought on appeal is accordingly denied.  


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


